Scott, J.:
The questions presented by this appeal are in general similar' to' those presented and discussed in New York Life Insurance & Trust Co. v. Cary (120 App. Div. 264), herewith decided, and are'' controlled by the same considerations. The only difference, consists in the fact that by one of the trust deeds involved in the present case, Mir. Bostwick undertakes to extend the trust, and consequently suspend the absolute ownership of the. personal property constituting the trust fund during the lives of his daughter Nellie Bostwick Morrell, and of her husband Francis L. Morrell, if he should survive her. Having thus suspended the absolute owner-. ship: of the property for the longest period permitted by the statute,* it was incompetent to create a f urther suspension during., the lifetime of Mrs. Bostwick. Therefore, ás to the property constituting *273this trust fund, it milst be held that Jabez A. Bostwick died, intestate. The judgment will be modified accordingly, and as-modified affirmed, with costs in this court to all parties separately appearing, payable out of the fund.
McLaughlin and Laughlin, JJ., concurred; Patterson, P. J., and. Houghton, J., dissented.
Judgment modified as directed in opinion, and, as modified affirmed, with costs to all parties separately appearing, payable out of the fund.,

 See 1 E. S. 773, §1; revised in Pers. Prop. Law (Laws of 1897, chap. 417), §2.—(Rep. ,